DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceysson (FR 2673110A1) in view of Birtwell (US 4222384).
As to claim 15, Ceysson discloses a process for forming a balloon catheter (see lines 13-15 of the translation) using silicone elastomer (thermoset material, see line 284 of page 7 of the translation).  The method comprises extruding a first tube (1 of Fig 1) having an inflation lumen (2 of Fig. 1A) and a inflation lumen (see 3 of Figures) in a continuous manner (see page 2  lines 77-79 of the translation); applying a spraying release agent to sections of the outer periphery of the tube (the coating is applied by spraying to areas around the drilled holes; see Fig. 3, lines 314-320 of page 8 of the translation); the tube is coated and the coating is cured (the tube and release coatings are covered with an elastic material and it is cured using an infrared vulcanization device (heater) (see Fig. 4 and lines 332-339 of page 9 of the translation). The balloon layer is formed in a longitudinal direction (see Fig. 4).The release agent would inherently be dried via the infrared vulcanization device since it is performed after applying the resin over the release layer. 
Ceysson fails to teach forming the open notch groove while extruding the first tube as required by claim 15. 
Ceysson discloses drilling holes after extruding to form an opening for the inflation lumens. Birtwell disclose a foley-type urethal catheter that’s formed of silicone rubber. The catheter is formed by forming a first tube having a drainage lumen (see 24 of Fig. 2, 3 and 6) and an open notch groove (see 36, 40 of Fig. 2 and 3 and col. 5) which acts as an inflation lumen. Birtwell further teaches the inflation lumen can be formed entirely within the wall of the inner core (tube) but can cause weakening of the catheter wall and increase wall thickness to prevent the wall from rupturing (see col. 6, lines 3-21). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ceysson to include forming the notched grooves as the inflation lumens as taught by Birtwell. One would have been motivated to do so since both are directed to forming a silicone catheter having a drainage lumen as well as an inflation lumen and Birtwell further discloses the advantage of forming the grooves to prevent weakening of the catheter wall and rupturing as compared to them formed entirely within the wall. 
Claim(s) 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceysson (FR 2673110A1) in view of Birtwell (US 4222384) as applied to claim 15, further in view of Komine et al. (JP01008978).
The teachings of Ceysson and Birtwell as applied to claim 15 are as stated above. 
Ceysson and Birtwell fail to disclose the spraying is limited by a spray restriction film as required by claim 16. 
Ceysson does state the release agent is selectively applied to the tube (see 5 of Fig.3). 
Komine et al. discloses a process of applying a release coating to a tube by rotating the tube while it is being sprayed (see abstract and Fig. 5). Komine et al shows a spray region and non-spray region are divided by a spray restriction film (21 and 50 of Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sprayer of Ceysson to include the spray restriction device of Komine in order to restrict the spray to the desired location as well as prevent over spray of the release agent. 
As to claim 18, Ceysson modified by Birtwell  and Komine discloses a device for forming a balloon which comprises a thermosetting resin (silicone elastomer), the device comprising; a first extruder (see 10 of Fig. 1) using a mold (11) to form a first tube (1 of Fig. 1) in a continuous manner (see page 2 lines 77-79 of the translation of Ceysson and Fig.2-3 of Birtwell ); a release agent spraying device (4 of Fig. 3 of Ceysson and 41, 21); a first and second heater (15 of Fig. 4 of Ceysson) that heats the first tube and the coating layer; a second extruder that extrudes and cover a coating layer over the first tube (14 of Fig. 4 of Ceysson); where the release agent spraying device comprises a nozzle (4 of Ceysson) and a spray restriction film ben to limit spray range of agent (see 21 of Fig. 5 of Komine). 
As to claim 19, Komine discloses a residual collection device that comprises a suction pipe and a hose connecting it to a vacuum pump (See 60 of Fig. 5).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceysson (FR 2673110A1) in view of Birtwell (US 4222384)  and Komine et al. (JP01008978) as applied to claim 16 above, in further view of Settles (US 6171656).
The teachings of Ceysson, Birtwell and Komine as applied to claim 16 are as stated above. 
Ceysson, Birtwell and Komine fail to teach sucking the release agent through suction holes within the restriction film as required by claim 17. 
Komine does teaches a suction device in order to exhaust the coating material (see Fig. 5).
Settles discloses preventing or controlling overspray of a spray device through the use of a shroud. The shroud has suction holes to remove overspray from the shroud (see col. 2, lines 10-23). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ceysson, Birtwell and Komine to include suction holes in the restriction film as taught by Settles. One would have been motivated to do so since both are directed to restricting spray and overspray through the use of shroud while Settles teaches the shroud can prevent overspray as well as remove the over spray in one device. 




Allowable Subject Matter
Claim 20 ios objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest in the application of a release agent over a tube in the process of forming a balloon catheter the use of a heating wire within the spray shroud/guard in order to evaporate the excess coating as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/06/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715


/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715